Citation Nr: 1342043	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of a right ankle strain.

2.  Entitlement to an initial compensable rating for residuals of a right foot strain.

3.  Entitlement to an initial compensable rating for a right ring finger scar.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for these disabilities and assigned initial ratings.  The Veteran appealed the ratings.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.).

In an August 2012 decision since issued during the pendency of this appeal, the RO granted an increased rating for the residuals of the right ankle strain, but not the highest possible rating.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that, in this circumstance, a decision awarding a higher rating, but less that the maximum possible rating, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The question therefore remains as to whether the Veteran is entitled to an even higher rating for this disability, that is, in addition to the higher initial ratings he also is requesting for the residuals of his right foot strain and the right ring finger scar.

In November 2013, the Veteran withdrew his request for a video teleconference hearing before a Veterans Law Judge of the Board.  So the Board is proceeding with its adjudication of his claims.



FINDINGS OF FACTS

1.  The service-connected right ankle strain is manifested by no more than minimal limitation of motion and infrequent flare-ups.

2.  The service-connected right foot strain is manifested by no more than pain and a mild disability picture.

3.  The service-connected right ring finger scar is essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 10 percent for the residuals of the right ankle strain.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5271-5003 (2013).

2.  The criteria are not met for a compensable disability rating for the residuals of the right foot strain.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5284 (2013).

3.  The criteria are not met for a compensable disability rating for the right ring finger scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's duties to notify and assist a Veteran in the development of a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

These claims at issue, however, arise from the Veteran's disagreement with initial ratings assigned following the granting of service connection for these disabilities.  The courts have held that once service connection has been granted the claim as it arose in its initial context has been substantiated, so proven, therefore the purpose of the VCAA notice served.  Therefore, VA does not in this circumstance have to provide additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide additional VCAA notice upon receipt of a notice of disagreement (NOD)); VAOPGCPREC 8-2003 (wherein VA's General Counsel agreed and interpreted that separate notification is not required for "downstream" issues following a service-connection grant, such as initial rating and effective date claims).  Instead, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and this progeny, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved concerning the "downstream" issue, and this occurred in this particular instance.  The Veteran was provided the required SOC in August 2012, also since has been provided a supplemental SOC (SSOC) in October 2013, citing the applicable statutes and regulations and containing discussion of the reasons or bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning these claims.


The VCAA also requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, unless there is no possibility the assistance would aid in the substantiation of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

To this end, VA has obtained the Veteran's service treatment records (STRs), but also (especially since initial rating claims) his more pertinent post-service VA clinical records, and has provided him comprehensive VA medical examinations as well in furtherance of his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, including the STRs, post-service VA treatment records, comprehensive examinations, and the Veteran's lay statements.  Accordingly, the Board finds that VA's duty to assist him with his claims, in terms of having him undergo VA examinations for opinions, including assessing the severity of his disabilities (so addressing this determinative issue), has been met.  38 C.F.R. § 3.159(c)(4).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present.  And if there have been variances in its severity, the Board must "stage" the rating for the disability to reflect this change.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.


Right Ankle Strain

This disability (actually, the residuals of it) has been rated as 10-percent disabling by the RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271-5003.  See also 38 C.F.R. § 4.20.

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved - which, here, since involving the ankle, is Diagnostic Code 5271.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation also will be assigned when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent evaluation will be assigned when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.

According to DC 5271, a 10 percent rating is warranted if the limitation of ankle motion is moderate, and a 20 percent rating is warranted if it is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

For VA compensation purposes, the normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.


Turning now to the relevant facts, on VA examination in September 2010 the Veteran reported persistent right ankle pain since service separation in 1992, although he had never seen a physician for it.  He described right ankle pain that was constant and dull in nature.  It was a 3 on a scale of 1 to 10 while at rest.  He reported that the right ankle gave out every six months.  However, there was no locking with ambulation.  He took analgesics for right ankle pain approximately twice a month.  He did not use any assistive devices for his right ankle.  The examiner indicated the Veteran's activities of daily living (ADLs) would not be impacted by his ankle.  The Veteran was unemployed, but he indicated that he would be able to perform occupational duties as a mail handler despite his right ankle condition.  Right ankle dorsiflexion was from zero to 20 degrees.  Plantar flexion was from zero to 40 degrees.  Inversion was from zero to 30 degrees.  Eversion was from zero to 20 degrees.  There was no pain on motion.  There was no additional limitation of function on repeated range of motion exercises from pain, fatigue, weakness, or lack of endurance.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Right ankle flare-ups occurred with running more than one half of a mile, climbing more than four flights of stairs, lifting heavy objects, walking for more than two hours, and standing for more than two hours.  During flare-ups, pain was a 4 on a scale of 1 to 10.  There was an additional 10 percent limitation of function of daily activities during flare-ups.  The right ankle was stable with no swelling or tenderness.  Gait was normal.  An X-ray of the right ankle revealed arthritis.  The diagnosis was chronic right ankle strain, which the examiner described as mild.

On more recent VA examination in August 2013, the examiner noted the diagnosis of right ankle osteoarthritis.  Right ankle plantar flexion was greater than 45 degrees with no objective evidence of painful motion.  Dorsiflexion was to 15 degrees with no objective evidence of painful motion.  The Veteran was able to perform three range of motion repetitions.  After three repetitions right ankle range of motion was identical to that performed initially.  There was no additional functional loss or impairment after repeated range of motion exercises.  There was no right ankle pain or tenderness.  There was no right ankle laxity.  There was no right ankle ankylosis.  Gait was normal, and no assistive devices were necessary.  His right ankle disability did not have an impact upon his ability to work.

Based on the results of those VA compensation examinations, the Board finds that an evaluation higher than 10 percent for the Veteran's right ankle disability is not warranted at any time during the appeal period.  In other words, the Board cannot "stage" the rating for this disability.  Fenderson, 12 Vet. App. at 125-26.  The limitation of motion of the right ankle is no more than moderate (so not instead marked) because it has been full or nearly full when tested on both dorsiflexion and plantar flexion and because the disability on the whole has been characterized as just relatively mild in nature.  38 C.F.R. § 4.71, Plate II; 38 C.F.R. § 4.71a, Diagnostic Code 5271.  And even accepting there are occasions when the Veteran has pain, especially during flare ups whenever they occur, and even recognizing he has osteoarthritis in this ankle, this only entitles him to the 10 percent rating he already has.  See 38 C.F.R. § 4.71a, DC 5003.  It is not shown that his arthritic pain according to DC 5003 in turn reduces his range of motion under DC 5271 such that he has marked versus moderate limitation of motion.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including prolonged or repetitive use or during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that application of 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  So it is not enough merely to experience pain, and even that it has some effect on range of motion, if not sufficient effect to restrict motion to the point necessary for a higher rating.
Other provisions in the Rating Schedule related to the ankle are not shown to be applicable.  Diagnostic Code 5270 pertains to ankylosis of the ankle, but it is not shown the Veteran has this type of impairment.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While as conceded there is no disputing the Veteran has some limitation of motion of his right ankle, albeit moderate rather than marked, particularly on account of his pain, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially according to the definitions provided contemplates absolutely no motion at all.

Further, Diagnostic Code 5272 concerning ankylosis of the subastragalar or tarsal joint has not been shown to apply, either.  Id.  Diagnostic Code 5273 concerns malunion of the os calcis or astragalus, which also is not shown.  Id.  Finally, Diagnostic Code 7274 pertains to an astragalectomy, so also not shown to have occurred.  Id.

A derivative TDIU claim also is not raised by the record or expressly claimed.  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court found that because the claim for a TDIU had been received by VA within one year of the granting of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."  Here, though, the evidence of record fails to show the Veteran is unemployable due to his service-connected right ankle strain, and indeed, neither he nor his representative has contended as much.  Even the Veteran conceded in the course of his VA compensation examinations that he is still capable of working in a substantially gainful capacity, even if not then presently working, and one of the VA examiners expressly determined the Veteran was not unemployable, including because of this particular service-connected disability.  Thus, no further consideration of a TDIU is warranted.  Id.

Finally, in denying this claim for a higher rating for this disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  But with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected right ankle strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle strain with the established criteria found in the Rating Schedule for ankle disabilities shows that the rating criteria reasonably describe his disability level and symptomatology.  The Rating Schedule allows for ratings based on a variety of symptoms, including arthritic pain and consequent limitation of motion, so takes into account the specific symptoms the Veteran has complained about or been shown to experience.  Moreover, the holdings in DeLuca and Mitchell dictate that VA adjudicators consider these effects on the Veteran's occupational functioning and in his daily activities.

And even if the available schedular evaluation for this disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show he has required frequent hospitalizations for this service-connected right ankle strain.  Indeed, to the contrary, it does not appear from the record that he has been hospitalized at all for this disability.  In fact, he has denied any outpatient treatment for this disability as well.  Additionally, there is not shown to be evidence of marked interference with his employment on account of this right ankle disability, meaning above and beyond that already contemplated by his assigned schedular rating.  See 38 C.F.R. § 4.1.  There is nothing in the record suggesting his right ankle strain has or has had a marked impact on his ability to work.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  In short, there is nothing in the record indicating this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making these determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Right Foot Strain

This disability has been rated as 0-percent disabling, so noncompensable, by the RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injury, a 20 percent disability rating for moderately severe foot injury, and a maximum 30 percent disability rating for severe foot injury.  A note in this code indicates an even higher 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

On September 2010 VA examination of the feet, the Veteran reported right foot pain since service although he had not sought treatment for that condition.  He described a constant dull pain that was a six on a scale of one to 10.  Flare-ups occurred after standing for two hours, walking more than two hours, running more than one quarter of a mile, heavy lifting, climbing more than four or five flights of stairs, and with changes in temperature.  During flare-ups, the pain was an eight on a scale of one to 10.  During flare-ups there was an additional 30 percent limitation of function.  The Veteran used no assistive devices but used analgesics as necessary.  On objective examination, there was no deformity, angulation, false motion, malunion, nonunion, loose motion, or false joint.  There was no muscle, joint, nerve, or vascular involvement.  Gait was normal.  The Veteran was unemployed but indicated that he would be able to perform his duties as a mail handler despite right foot pain.  The activities of daily living were not affected by right foot pain.  The examiner diagnosed mild chronic right foot strain.

On VA examination in August 2013, the examiner noted no tenderness over the right navicular bone, normal right foot motion, and normal gait.  The examiner noted further that the service-connected right foot disability would have no impact on the VA ability to work.

A review of the evidence reveals that the right foot disability is no more than mild in severity.  As such, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5284 at any time during the appeal period.  38 C.F.R. § 4.71a.  The Board acknowledges the Veteran's flare-ups and reported pain.  However, because the disability has been described as no more than mild, a 10 percent evaluation for a moderate disability picture would be inappropriate.  The Veteran is able to perform his activities of daily living without limitation, his gait is normal, and he has full use of the right foot.  The Board, again, finds that the Veteran's right foot disability does not rise to the level of moderate at any time during the appeal period.  As such, a 10 percent evaluation for a moderate disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284; Fenderson, supra.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, as in Diagnostic Code 5284, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.

Diagnostic Codes 5276 through 5284 set forth relevant provisions regarding the feet.  Diagnostic Code 5276 provides ratings for acquired flatfoot.  Diagnostic Code 7277 applies to bilateral weak foot.  Diagnostic Code 7278 pertains to claw foot (pes cavus).  Diagnostic Code 5279 concerns anterior metatarsalgia (Morton's disease).  Diagnostic Code 5280 applies to hallux valgus, unilateral.  Diagnostic Code 8281 deals with hallux rigidus.  Diagnostic Code 5282 applies to hammertoes.  Diagnostic Code 5283 applies to malunion or nonunion of the tarsal or metatarsal bones.  Diagnostic Code 5284 concerns other foot injuries.


Because of this, the Board has considered whether an evaluation under any other foot-related diagnostic code would be more appropriate than a rating under Diagnostic Code 5284.  The Board concludes, however, that there is no more appropriate diagnostic code, as the Veteran does not suffer from the disabilities intrinsic to Diagnostic Codes 5276 to 5283.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

And just as in the case of the right ankle disability, it should also be noted that when evaluating disabilities of the musculoskeletal system, so also including this right foot disability, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  No further compensation is warranted under these additional provisions, however, because to the extent these manifestations exist, the Veteran's disability picture is no more than mild, which does not allow for a compensable evaluation under the applicable diagnostic code.  Mitchell, supra.

The Board also finds that a derivative claim for a TDIU is not raised by the record, either expressly or implicitly.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to his service-connected right foot strain, and neither he nor his representative contends otherwise.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  

Finally, in denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right foot strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right foot starin with the established criteria found in the Rating Schedule for disabilities of the feet shows that the rating criteria reasonably describe his disability level and symptomatology.  The criteria allow for consideration of various levels of impairment and other specific orthopedic manifestations and limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5276-5284; DeLuca, supra.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show he has required frequent hospitalizations for his right foot strain.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability.  Additionally, there is not shown to be evidence of marked interference with his employment due to this disability.  There is nothing in the record suggesting the right foot strain has markedly impacted his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.

In making these determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


Right Ring Finger Scar

This remaining service-connected disability also has been rated as 0-percent disabling, so noncompensable, by the RO, but instead under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7804 pertains to unstable or painful scars.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars rated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.

On VA examination in September 2010, the examiner noted a residual very faint barely visible healed scar in the dorsum aspect of the right ring finger in the medial margin at the level of the DIP joint.  There was no tendon, vascular, or nerve involvement.  The Veteran had never sought post-service medical treatment for the right ring finger scar.  The scar was not tender and not painful and was smooth in texture.  The scar was superficial and neither elevated nor depressed.  It did not adhere to underlying tissue.  It measured .8 centimeters by .1 centimeters.  There was no ulceration or skin breakdown.  There was no loss of underlying tissue.  There was no edema, keloid formation, or inflammation.  The scar was not disfiguring and caused no limitation of function.  Right ring finger range of motion was normal.  The Veteran was unemployed but indicated that he would have been able to perform at his previous job as a mail handler despite the right ring finger scar.  The diagnosis was of an asymptomatic, superficial, healed scar of the right ring finger.

On VA examination in August 2013, the examiner described a right ring finger scar that was linear and that measured one centimeter in length.  The scar caused no limitation of function.  There was full right ring finger range of motion.  The was no right ring finger pain.  Sensation in that finger was normal.

A review of the evidence reveals that a compensable evaluation under Diagnostic Code 7804 is not warranted, as the Veteran's right finger scar is neither productive of pain nor unstable.  Indeed, the right finger scar is asymptomatic.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, as in Diagnostic Code 7804, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  A compensable evaluation under Diagnostic Code 7804 is not for application at any time during the appeal period.  Fenderson, supra.

The Board has considered other provisions in the schedule that relate to scars but they do not apply herein.  Diagnostic Codes 7800 through 7802 concern to burn scars, which are not at issue herein.  38 C.F.R. § 4.118.  Diagnostic Code 7805 mandates that scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, be evaluated for any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 under an appropriate diagnostic code.  Because the Veteran's right finger scar is asymptomatic, there are no manifestations of disability that have not been considered, and Diagnostic Code 7805 need not be considered any further.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected right ring finger scar, and neither he nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  


Finally, in denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ring finger scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ring finger scar with the established criteria found in the rating schedule for scars shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's disability is asymptomatic.  However, the rating criteria cover all potential disability manifestations of scars to include any limitation of function related to such scar.  Thus, all possible consequences of service-connected scars are contemplated by the rating schedule.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right ring finger scar.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  The Board emphasizes that the Veteran has never sought medical treatment for the right ring finger scar.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is nothing in the record which suggests that the right ring finger scar markedly impacted his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


In making these determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

The claim of entitlement to an initial rating higher than 10 percent for the residuals of the right ankle strain is denied.

The claim of entitlement to a compensable initial rating for the residuals of the right foot strain is denied.

The claim of entitlement to a compensable initial rating for the right ring finger scar is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


